UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1269



In Re: JAMES MICHAEL PIERSON,
                                                             Debtor.



THOMAS H. MCCORKLE; JANE ANN MCCORKLE; J. C.
MCCORKLE,

                                            Plaintiffs - Appellants,

          versus


JAMES MICHAEL PIERSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-00-437, BK-93-20367, AP-99-36)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. McCorkle, Jane Ann McCorkle, J. C. McCorkle, Appellants
Pro Se.   Gregory Howard Schillace, MCNEER, HIGHLAND, MCMUNN &
VARNER, L.C., Clarksburg, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas H. McCorkle, Jane Ann McCorkle, and J. C. McCorkle

appeal the district court’s order affirming the bankruptcy court’s

order dismissing their complaint for failure to effect service of

process as required by Fed. R. Bankr. 7004; Fed. R. Civ. P. 4(m).

Our review of the record and the opinions below discloses no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   McCorkle v. Pierson, Nos. CA-00-437; BK-93-20367;

AP-99-36 (S.D.W. Va. Sept. 13, 2000).   The Appellants have filed a

Motion for Order Permitting Reply Brief.     Because they have not

proffered the reply brief, and because the allegations in the

motion do not warrant relief, we deny the motion.   See 4th Cir. R.

28(b).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2